11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT


In the interest of I.L. and                   * From the 35th District Court
D.M.L., children,                               of Brown County,
                                                Trial Court No. CV0712414.

No. 11-19-00349-CV                            * January 9, 2020

                                              * Per Curiam Memorandum Opinion
                                                (Panel consists of: Bailey, C.J.,
                                                Stretcher, J., and Wright, S.C.J.,
                                                sitting by assignment)
                                                (Willson, J., not participating)


          This court has considered Jesus Felipe Lopez’s motion to dismiss this
appeal and concludes that the motion should be granted. Therefore, in accordance
with this court’s opinion, the appeal is dismissed.